Exhibit 10.1

 



AMENDMENT NO. 2
TO FINANCING AGREEMENT

 

This AMENDMENT NO. 2 TO FINANCING AGREEMENT, dated as of July 3, 2019 (this
"Second Amendment"), amends that certain Financing Agreement, dated as of
November 8, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the "Financing Agreement"), by and among SMTC CORPORATION, a
Delaware corporation, each Person that is a party thereto as a borrower from
time to time (collectively, the "Borrowers"), each other Loan Party that is a
party thereto from time to time, each financial institution that is a party
thereto from time to time (collectively, the "Lenders"), TCW ASSET MANAGEMENT
COMPANY LLC, as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"), and TCW ASSET MANAGEMENT COMPANY LLC, as collateral
agent for the Lenders (in such capacity, the "Collateral Agent").

 

WHEREAS, the Loan Parties have requested that the Agents and the Lenders amend
certain terms and conditions of the Financing Agreement; and

 

WHEREAS, the Agents and the Lenders are willing to amend such terms and
conditions of the Financing Agreement on the terms and conditions set forth
herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement, as amended by this Second Amendment.

 

2. Amendments.

 

(a)        Section 1.01 of the Financing Agreement is hereby amended by
inserting the following definition in alphabetical order:

 

""June 2019 Equity Issuance" means the Equity Issuance by the Parent of its
common stock to certain purchasers on or about June 28, 2019, and the receipt by
the Loan Parties of Net Cash Proceeds in respect of such Equity Issuance in the
aggregate amount of $14,129,546."

 

(b)        Section 2.05(d)(vi) of the Financing Agreement is hereby amended by
deleting the period at the end thereof and substituting the following therefor:

 

"; provided, further, that, notwithstanding the foregoing, the Net Cash Proceeds
received by the Loan Parties in respect of the June 2019 Equity Issuance shall
be applied (A) first, to the Term Loan B (and the accrued and unpaid interest
thereon) until paid in full in the aggregate amount of $12,021,000, and (B)
second, to the Borrowers in the remaining amount thereof for working capital and
general corporate purposes;"

 

 

 



3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

 

(a)        Representations and Warranties; Event of Default. The representations
and warranties herein, in Article VI of the Financing Agreement and in each
other Loan Document, certificate or other writing delivered to any Secured Party
pursuant hereto or thereto on or prior to the Second Amendment Effective Date
(as defined below) are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Second Amendment Date as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of such earlier date). No Default or Event of Default has occurred and is
continuing on the Second Amendment Effective Date or would result from this
Second Amendment or the transactions contemplated hereby, the Financing
Agreement or the other Loan Documents becoming effective in accordance with its
or their respective terms.

 

(b)        Organization, Good Standing, Etc. Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of the Borrowers, to make the borrowings contemplated by the Financing
Agreement, and to execute and deliver this Second Amendment and each other Loan
Document to which it is a party, and to consummate the transactions contemplated
thereby, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by it
or in which the transaction of its business makes such qualification necessary,
except (solely for the purposes of this subclause (iii)) where the failure to be
so qualified and in good standing could not reasonably be expected to have a
Material Adverse Effect.

 

(c)        Authorization, Etc. The execution, delivery and performance by each
Loan Party of this Second Amendment and each other Loan Document to which it is
or will be a party, (i) have been duly authorized by all necessary action, (ii)
do not and will not contravene (A) any of its Governing Documents, (B) any
applicable Requirement of Law or (C) any material Contractual Obligation binding
on or otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except, in the
case of clauses (ii)(B), (ii)(C) and (iv), to the extent where such
contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.

 

(d)        Governmental Approvals. No material authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by any
Loan Party of this Second Amendment or any other Loan Document to which it is or
will be a party other than filings and recordings with respect to Collateral to
be made, or otherwise delivered to the Collateral Agent for filing or
recordation, on or prior to the Second Amendment Effective Date.

 

- 2 -

 



(e)        Enforceability of Loan Documents. This Second Amendment is, and each
other Loan Document to which any Loan Party is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity.

 

4. [Reserved].

 

5. Conditions to Effectiveness. This Second Amendment shall become effective
only upon satisfaction in full, in a manner satisfactory to the Agents, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied being hereinafter referred to as the "Second Amendment
Effective Date"):

 

(a)        Payment of Fees, Etc. The Borrowers shall have paid all fees and
expenses required to be paid on or prior to the Second Amendment Effective Date
pursuant to Section 2.06 or Section 12.04 of the Financing Agreement.

 

(b)        Representations and Warranties. After giving effect to this Second
Amendment and the transactions contemplated hereby, the representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered to any Secured Party
pursuant hereto or thereto on or prior to the Second Amendment Effective Date
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the Second Amendment Effective Date as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of such earlier date).

 

(c)        No Default; Event of Default. After giving effect to this Second
Amendment and the transactions contemplated hereby, no Default or Event of
Default shall have occurred and be continuing on the Second Amendment Effective
Date or result from this Second Amendment becoming effective in accordance with
its terms.

 

(d)        Delivery of Documents. The Agents shall have received on or before
the Second Amendment Effective Date the following, each in form and substance
reasonably satisfactory to the Agents and, unless indicated otherwise, dated the
Second Amendment Effective Date:

 

(i)             this Second Amendment, duly executed by the Loan Parties, each
Agent and the Required Lenders; and

 

- 3 -

 



(ii)           a certificate signed by the chief executive officer of each Loan
Party, dated as of the Second Amendment Effective Date, certifying as to the
matters set forth in subsections (b) and (c) of this Section 5.

 

(e)        Material Adverse Effect. There shall not have occurred since the
Effective Date (as defined in the Financing Agreement) any event or development
that has had or could reasonably be expected to have any Material Adverse
Effect.

 

6. Continued Effectiveness of the Financing Agreement and other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Second Amendment,
(b) confirms and agrees that the Financing Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that on and
after the Second Amendment Effective Date, all references in the Financing
Agreement or any such other Loan Document to "the Financing Agreement", the
"Agreement", "thereto", "thereof", "thereunder" or words of like import
referring to the Financing Agreement shall mean the Financing Agreement as
amended by this Second Amendment, and (c) confirms and agrees that, to the
extent that the Financing Agreement or any such other Loan Document purports to
assign or pledge to the Collateral Agent, for the benefit of the Agents and the
Lenders, or to grant to the Collateral Agent, for the benefit of the Agents and
the Lenders, a security interest in or Lien on any Collateral as security for
the Obligations of the Loan Parties from time to time existing in respect of the
Financing Agreement (as amended hereby) and the other Loan Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects. This Second Amendment does not and shall
not affect any of the obligations of the Loan Parties, other than as expressly
provided herein, including, without limitation, the Loan Parties' obligations to
repay the Term Loans in accordance with the terms of Financing Agreement or the
obligations of the Loan Parties under the Financing Agreement (as amended
hereby) or any other Loan Document to which they are a party, all of which
obligations shall remain in full force and effect. Except as expressly provided
herein, the execution, delivery and effectiveness of this Second Amendment shall
not operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Financing Agreement or any other Loan Document nor constitute a waiver
of any provision of the Financing Agreement or any other Loan Document.

 

7. No Novation. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Financing Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.

 

8. No Representations by Agents or Lenders. Each Loan Party hereby acknowledges
that it has not relied on any representation, written or oral, express or
implied, by any Agent or any Lender, other than those expressly contained
herein, in entering into this Second Amendment.

 

- 4 -

 



9. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Subsidiaries has any claim or cause of action against any Agent
or any Lender (or any of the directors, officers, employees, agents, attorneys
or consultants of any of the foregoing) and (b) the Agents and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Loan Parties, and all of their Subsidiaries and Affiliates.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies. Accordingly, for and
in consideration of the agreements contained in this Second Amendment and other
good and valuable consideration, each Loan Party (for itself and its
Subsidiaries and Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (collectively, the "Releasors") does
hereby fully, finally, unconditionally and irrevocably release, waive and
forever discharge the Agents and the Lenders, together with their respective
Affiliates and Related Funds, and each of the directors, officers, employees,
agents, attorneys and consultants of each of the foregoing (collectively, the
"Released Parties"), from any and all debts, claims, allegations, obligations,
damages, costs, attorneys' fees, suits, demands, liabilities, actions,
proceedings and causes of action, in each case, whether known or unknown,
contingent or fixed, direct or indirect, and of whatever nature or description,
and whether in law or in equity, under contract, tort, statute or otherwise,
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done, in each case, on or prior to the Second Amendment
Effective Date directly arising out of, connected with or related to this Second
Amendment, the Financing Agreement or any other Loan Document, or any act, event
or transaction related or attendant thereto, or the agreements of any Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of any Loan Party, or the making of any Loans or other
advances, or the management of such Loans or other advances or the Collateral.
Each Loan Party represents and warrants that it has no knowledge of any claim by
any Releasor against any Released Party or of any facts or acts or omissions of
any Released Party which on the date hereof would be the basis of a claim by any
Releasor against any Released Party which would not be released hereby.

 

10.       Further Assurances. The Loan Parties shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under Applicable Law or as any Agent may reasonably request, in order
to effect the purposes of this Second Amendment.

 

11.       Miscellaneous.

 

(a)        This Second Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Second
Amendment by facsimile or electronic mail shall be equally effective as delivery
of an original executed counterpart of this Second Amendment.

 

(b)        Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Second Amendment for any
other purpose.

 

(c)        This Second Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

- 5 -

 



(d)        Each Loan Party hereby acknowledges and agrees that this Second
Amendment constitutes a "Loan Document" under the Financing Agreement.
Accordingly, it shall be an immediate Event of Default under the Financing
Agreement if (i) any representation or warranty made by any Loan Party under or
in connection with this Second Amendment shall have been incorrect in any
material respect (or in any respect if such representation or warranty is
qualified or modified as to materiality or "Material Adverse Effect" in the text
thereof) when made or deemed made, or (ii) any Loan Party shall fail to perform
or observe any term, covenant or agreement contained in this Second Amendment.

 

(e)        Any provision of this Second Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

 

 

 

 



- 6 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and delivered as of the date set forth on the first page hereof.

 

 

 

BORROWERS:

     

MC ASSEMBLY, LLC, as a Borrower

 

  By:       Name:     Title:          

MC ASSEMBLY INTERNATIONAL, LLC, as a Borrower

 

  By:       Name:     Title:      

MC TEST SERVICE, INC., as a Borrower

 

  By:       Name:     Title:  

 

 

 

SMTC MANUFACTURING CORPORATION OF CALIFORNIA, as a Borrower

 

  By:       Name:  

 

 

Title:  

SMTC MEX HOLDINGS INC., as a Borrower

 

  By:       Name:    

Title:

 

 

       

 

Amendment No. 2 to Financing Agreement



 



 

 

  GUARANTORS:       HTM HOLDINGS, INC.,
as a Guarantor  

 

 

  By:       Name:     Title:           MC ASSEMBLY HOLDINGS, INC.,
as a Guarantor   By:       Name:     Title:               SMTC CORPORATION,
as a Guarantor  

 

 

  By:       Name:     Title:      

 

Amendment No. 2 to Financing Agreement



 



  AGENTS:       TCW ASSET MANAGEMENT COMPANY LLC,
as Administrative Agent and as Collateral Agent  

 



  By:       Name:     Title:       LENDERS:      

TCW DL VII FINANCING LLC


 

By: TCW Asset Management Company LLC, its Investment Advisor,
as a Lender

 

  By:       Name:     Title:              

WEST VIRGINIA DIRECT LENDING LLC


 

By: TCW Asset Management Company LLC,



Its Investment Advisor,
as a Lender  

 



  By:       Name:     Title:      

 

TCW BRAZOS FUND LLC

 
By: TCW Asset Management Company LLC, its Investment Advisor,
as a Lender

 

 

 

  By:       Name:     Title:      

 

Amendment No. 2 to Financing Agreement



 

 

 

TCW SKYLINE LENDING, L.P.

 
By: TCW Asset Management Company LLC, its Investment Advisor,
as a Lender

 

 



  By:       Name:     Title:          

NJ/TCW DIRECT LENDING LLC


 

By: TCW Asset Management Company LLC, its Investment Advisor,
as a Lender

 

  By:       Name:     Title:              

BTC HOLDINGS FUND I, LLC


 

By: Blue Torch Credit Opportunities Fund I LP, its sole member
By: Blue Torch Credit Opportunities GP LLC, its general partner

 

 

 

  By:       Name:     Title:      



 

 

BTC HOLDINGS SC FUND LLC


 

By: Blue Torch Credit Opportunities SC Master Fund LP, its sole member
By: Blue Torch Credit Opportunities SC GP LLC, its general partner

 

  By:       Name:     Title:            

 







Amendment No. 2 to Financing Agreement



 

 

SWISS CAPITAL BTC PRIVATE DEBT OFFSHORE SP


 

By: Blue Torch Capital LP, acting solely in its capacity as Investment Advisor
to the Manager of Swiss Capital BTC Private Debt Offshore Fund SP, a segregated
portfolio of Swiss Capital Private Debt (Offshore) Funds SPC

  By:       Name:     Title:              

SC BTC PRIVATE DEBT FUND L.P.


 

By: Blue Torch Capital LP, acting solely in its capacity as Investment Advisor
to the Manager of SC BTC Private Debt Fund L.P.

 

 

 

  By:       Name:     Title:      

 

 



Amendment No. 2 to Financing Agreement





 

 

 

